Name: Commission Regulation (EEC) No 3334/83 of 25 November 1983 amending for the second time Regulation (EEC) No 2425/81 laying down detailed rules for the application of the system of aid for dried grapes and dried figs
 Type: Regulation
 Subject Matter: agri-foodstuffs;  plant product;  food technology;  foodstuff;  economic policy
 Date Published: nan

 No L 330/ 18 Official Journal of the European Communities 26. 11 . 83 COMMISSION REGULATION (EEC) No 3334/83 of 25 November 1983 amending for the second time Regulation (EEC) No 2425/81 laying down detailed rules for the application of the system of aid for dried grapes and dried figs (a) the first relating to products obtained up to the end of November ; (b) the second relating to products obtained up to the end of February ; (c) the third relating to products obtained up to the end of May ; and (d) the fourth to those obtained or bought during the remaining part of the current marketing year. The aid application shall , within 60 days following expiry of the periods referred to above, be submitted to the agency designated by the Member State in which the processing took place. In cases where storage into the following marke ­ ting year is authorized pursuant to Article 10 ( 1 ) of Regulation (EEC) No 2194/81 and the products stored are sold for processing, the aid application shall be extended also to cover products obtained from raw material coming from the previous marketing year.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as last amended by Regulation (EEC) No 3009/83 (4), and in particular Article 14 thereof, Whereas Article 6 ( 1 ) of Commission Regulation (EEC) No 2425/81 (*), as amended by Regulation (EEC) No 291 /83 (6), provides that two aid applications may be submitted for each marketing year ; whereas this situation leads to a long delay in payment of the aid ; whereas this situation should be remedied by allowing the processor to submit more aid applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 6 ( 1 ) of Regulation (EEC) No 2425/81 is hereby replaced by the following : ' 1 . The processor may submit four aid applica ­ tions for each marketing year : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1983/84 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 118 , 5 . 8 . 1983, p. 16 . (3) OJ No L 214, 1 . 8 . 1981 , p. 1 . (4) OJ No L 296, 28 . 10 . 1983, p. 1 . 0 OJ No L 240 , 24 . 8 . 1981 , p. 1 . (*) OJ No L 33 , 4 . 2 . 1983, p. 12 .